Citation Nr: 0402435	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  99-00 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
30 percent for atherosclerotic heart disease and coronary 
arteriosclerosis.  

2.  Entitlement to an initial disability rating greater than 
10 percent before July 20, 2001 and greater than 30 percent 
from July 20, 2001 for emphysema. 

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).   


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from March 1954 to July 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1998 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The claims folder was 
subsequently transferred to the RO in Waco, Texas.  

In the October 1998 rating decisions, the RO granted service 
connection for emphysema and assigned a 10 percent disability 
rating.  It also granted service connection for 
atherosclerotic heart disease and coronary arteriosclerosis, 
assigning a 30 percent evaluation.  The veteran perfected an 
appeal of each decision.  

The Board issued a decision in December 2000 in which it 
denied an increased initial disability rating for the 
service-connected cardiac disability.  It remanded the issues 
of increased initial disability rating for emphysema and for 
TDIU to the RO for additional development.  The veteran 
appealed the Board's denial to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a March 2001 Order, the Court 
vacated the Board decision and remanded the matter for 
consideration of the impact of the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002).  

In August 2001, the Board issued a decision in which it again 
denied an initial disability rating greater than 30 percent 
for the service-connected cardiac disability.  The veteran 
appealed that decision to the Court.  The Court's December 
2002 Order vacated the decision and remanded the matter to 
the Board for additional consideration of the VCAA.  By 
letter dated in May 2003, the Board advised the veteran that 
there was additional time in which to supplement the evidence 
and argument before the Board.  Although the veteran 
indicated in his June 2003 response that he would submit 
additional argument, the Board received none.  

During this time, the RO took steps to accomplish the 
development requested by the Board in its December 2000 
remand with respect to the issues of an increased initial 
disability rating for emphysema and for entitlement to TDIU.  
In a September 2003 rating decision, the RO increased the 
evaluation for emphysema to 30 percent effective July 20, 
2001.  The veteran subsequently indicated that he had no 
additional evidence to submit.  

In a September 2003 letter, the Board explained to the 
veteran that it had held in abeyance action on the Court-
remanded issue while the claims folder had been at the RO for 
action on his remaining claims.  He was afforded additional 
time in which to offer further evidence or argument.  The 
Board received no reply.  The case is now ready for appellate 
review.    

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if 
further action is required on your part.


REMAND

The VCAA was enacted during the course of this appeal.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
(regulations promulgated to implement the statute).  Among 
other things, the law expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  Specifically, the VCAA 
provides that, upon receipt of a complete or substantially 
complete application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice 
should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf. Id.   

As discussed in the Court's December 2002 Order, review of 
the claims folder fails to reveal notice from the RO to the 
veteran that complies with VCAA requirements.  Specifically, 
there is no showing that the RO ever notified the veteran of 
who is responsible for obtaining the evidence necessary to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  Therefore, a remand to the RO is required in order 
to correct this deficiency.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (invalidating the regulatory 
provision that permitted the Board to provide VCAA notice, 
38 C.F.R. § 19.9(a)(2)(ii)).

The Board notes that the veteran underwent several VA 
examinations since his last VA cardiology examination in 
September 1998.  Examinations performed in June 2003 and July 
2003 including findings as to the nature and severity of the 
veteran's cardiac disability.  The RO has also obtained 
numerous VA treatment records since it issued its last 
supplemental statement of the case on the issue in June 2000.  
On remand, the RO should be sure to include this evidence in 
its readjudication of the issue of entitlement to an 
increased initial disability rating for the service-connected 
atherosclerotic heart disease and coronary arteriosclerosis.   

With respect to the two issues remanded by the Board in 
December 2000, the Board observes that the RO issued the 
veteran a letter in December 2002 in which it purports to 
advise the veteran of the VCAA notice and assistance 
requirements.  However, this letter does not provide any 
guidance as to the evidence needed to substantiate the claims 
for an increased initial rating for emphysema or for 
entitlement to TDIU.  In addition, the letter fails to 
explain to the veteran who is responsible for obtaining the 
evidence necessary to substantiate these claims.  See 
Quartuccio, supra; Charles, supra.  Inasmuch as the issue 
discussed above requires a remand to cure essentially 
identical defects, the Board finds that the RO should address 
these matters on remand as well.  

Accordingly, the case is REMANDED for the following action:

1.  With respect to each of the three 
issues on appeal, the RO should take 
steps to comply with the VCAA, 
particularly the notice provisions at 
38 U.S.C.A. § 5103, as well as with 
Quartuccio v. Principi, Charles v. 
Principi, and any other applicable legal 
precedent.  It should allow an 
appropriate period of time for response.  

2.  After completing any necessary 
development, the RO should readjudicate 
the issues on appeal, to include 
consideration of any additional evidence 
received or secured in response to the 
VCAA notice.  With respect to the issue 
of an increased initial disability rating 
for atherosclerotic heart disease and 
coronary arteriosclerosis, the RO should 
consider all evidence obtained since the 
June 2000 supplemental statement of the 
case.  If the disposition of any claim 
remains unfavorable, the RO should 
furnish the veteran a supplemental 
statement of the case and afford the 
applicable time to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


